FILED
                            NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30351

               Plaintiff - Appellee,             D.C. No. 2:00-cr-00216-RHW

  v.
                                                 MEMORANDUM *
BRIAN VINCE BOTZON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Brian Vince Botzon appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Botzon contends that his sentence is substantively unreasonable. The district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court did not abuse its discretion in imposing Botzon’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of Botzon’s criminal history, his breach of the court’s trust, and the need to

protect the public. See 18 U.S.C. § 3583(e); United States v. Simtob, 485 F.3d

1058, 1062-63 (9th Cir. 2007).

      To the extent that Botzon contends that the district court placed improper

weight on his original armed bank robbery offense, the record reflects that the

court properly considered that offense as part of his criminal history, and did not

impermissibly punish Botzon for the conduct related to his revocation offenses.

See Simtob, 485 F.3d at 1062-63.

      AFFIRMED.




                                           2                                    12-30351